NO



NO. 12-09-00211-CR
 
	IN THE COURT OF APPEALS

	TWELFTH COURT OF APPEALS DISTRICT

	TYLER, TEXAS


SEAN EWALT,	'	APPEAL FROM THE 
APPELLANT

V.	'	COUNTY COURT AT LAW NO. 3

THE STATE OF TEXAS,
APPELLEE	'	OF SMITH COUNTY, TEXAS



MEMORANDUM OPINION
PER CURIAM
	Appellant pleaded guilty to theft.  Pursuant to a plea bargain, the trial court found
Appellant guilty and assessed punishment at confinement for sixty days.  We have
received the trial court's certification showing that this is a plea bargain case and also
that Appellant has waived his right to appeal.  See Tex. R. App. P. 25.2(d).  The
certification is signed by Appellant and his counsel.  The record supports the trial court's
certification.  See Greenwell v. Thirteenth Court of Appeals, 159 S.W.3d 645, 649 (Tex.
Crim. App. 2005); Dears v. State, 154 S.W.3d 610, 614-15 (Tex. Crim. App. 2005). 
Accordingly, the appeal is dismissed for want of jurisdiction.

Opinion delivered September 30, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




(DO NOT PUBLISH)